[Cite as State v. Mitchem, 2018-Ohio-4589.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     JACKSON COUNTY

STATE OF OHIO,                                    :    Case No. 17CA10

        Plaintiff-Appellee,                       :

        v.                                        :    DECISION AND
                                                       JUDGMENT ENTRY
HERBERT MITCHEM,                                  :

        Defendant-Appellant.                      :   RELEASED: 11/08/2018
                                              APPEARANCES:

Steven H. Eckstein, Washington Court House, Ohio, for appellant.

Justin Lovett, Jackson County Prosecuting Attorney, and Nick Wille, Jackson County
Assistant Prosecuting Attorney, Jackson, Ohio, for appellee.
Harsha, J.
        {¶1}    After Herbert Mitchem pleaded guilty to operating a vehicle with a hidden

compartment used to transport a controlled substance and aggravated possession of

drugs, he received a prison sentence. Mitchem asserts that his convictions and plea of

guilty should be set aside because he did not knowingly, intelligently, and voluntarily

enter his plea.

        {¶2}    Mitchem contends he stated at the plea hearing that he wanted to appeal

all issues in the case and didn’t understand the limiting effect of his plea. However, the

trial court complied with the requirement of informing him of the effect of his guilty plea

by advising him that it constituted a complete admission of his guilt of the crimes. And it

had no duty at the plea hearing to advise Mitchem of his right to appeal; that duty arises

at sentencing. In fact, at the final pretrial hearing a little more than a month earlier,

when he rejected the same plea agreement, the trial court correctly informed him that
Jackson App. No. 17CA10                                                                 2


his right to appeal would be limited by taking the plea. Our de novo review of the record

establishes that he entered his guilty plea knowingly, intelligently, and voluntarily.

       {¶3}   Next Mitchem contends that his trial counsel provided ineffective

assistance by forcing him to plead guilty. The record does not support Mitchem’s

contention. The evidence he cites consists of unverified accusations in postconviction

filings and a solitary self-serving affidavit filed in support of his motion for leave to

appeal. He can establish neither deficient performance nor prejudice.

       {¶4}   We overrule his assignments of error and affirm his convictions.

                                           I. FACTS

       {¶5}   The Jackson County Grand Jury returned an indictment charging Herbert

Mitchem with operating a vehicle with a hidden compartment used to transport a

controlled substance, aggravated possession of drugs, aggravated trafficking in drugs,

operating a vehicle while under the influence of alcohol, a drug of abuse, or a

combination of them, and endangering children. The aggravated possession and

aggravated trafficking counts included a major-drug-offender specification. Mitchem

entered a plea of not guilty, and the trial court appointed counsel for him.

       {¶6}   Mitchem filed a motion to suppress evidence seized in a traffic stop and

statements he made to a state trooper. He alleged the stop was not based on a

reasonable suspicion, the search of the automobile was unreasonable, and he made

statements without Miranda warnings while he was in custody.

       {¶7}   Before a scheduled hearing on the suppression motion, the trial court held

a pretrial hearing where the state informed the court that in exchange for Mitchem’s

guilty plea to the charges of operating a vehicle with a hidden compartment used to
Jackson App. No. 17CA10                                                               3


transport a controlled substance and aggravated possession of drugs, the state would

dismiss the major-drug-offender specification to the latter charge and dismiss the

remaining charges. Under the proposed plea agreement there would be no agreed

sentence, but the state would recommended community control for the first charge and

an eight-year mandatory prison sentence for the second charge.

       {¶8}   After Mitchem advised the trial court that he did not want to take the plea

offer, the state noted that its plea offer would remain open until the first witness at the

suppression hearing was sworn in to testify. The trial judge then explained the timing of

the plea offer to Mitchem. And after Mitchem talked about his right to appeal if he took

the plea, the judge informed Mitchem that his ability to appeal would be limited if he

accepted the plea offer:

       JUDGE: …so what I’m telling you is we start the motion to suppress, this
       deal is done. Now, you said you don’t want it but you think about it and
       before we start the hearing you say I’d like to take it that’s fine. We get
       done with the hearing and you go I want to take it there’s nothing there to
       take.

       DEFENDANT: At the same time, I get an appeal if I get the eleven (11)
       right? An automatic appeal, right?

       JUDGE: There’s no…

       DEFENDANT: …I don’t get to appeal if I take a deal, right?

       JUDGE: You take a deal your ability to appeal is certainly limited. If a jury
       convicts you, yes, you get to… you get to take [an] appeal to the Fourth
       District Court of Appeals.

       DEFENDANT: That might be my better shot because I think lying to a
       judge is a big deal and I believe he would lie.

(Emphasis added.)
Jackson App. No. 17CA10                                                           4


       {¶9}   A little more than a month later at the scheduled hearing on Mitchem’s

suppression motion, his counsel and the trial court advised him that the state intended

to supplement its discovery with recorded jail phone calls that contained Mitchem’s

incriminating statements. Counsel then discussed the matter with Mitchem off the

record. When they returned on the record, Mitchem advised the trial court that he

wanted to accept the state’s plea offer.

       {¶10} The trial court then proceeded to engage in a detailed Crim.R. 11(C)

colloquy with Mitchem, who stated that he was not under the influence of drugs, had not

been threatened, and had not been promised anything besides the terms of the plea

agreement. Mitchem stated that he was satisfied with his trial attorney’s services and

that he understood that if he pleaded guilty to the charges, he would be making a

complete admission to them:

       Q. Do you understand the nature of the allegations that you are pleading
       guilty to in Count 1 and amended Count 2?

       A. Yes sir.

       Q. Do you have any question about either offense?

       A. No sir.

       Q. Do you understand that if you plead guilty to these offenses you are
       making a complete admission that you committed these crimes?

       A. Yes sir.

(Emphasis added.)

       {¶11} The trial court advised Mitchem about, and he acknowledged

understanding, the maximum penalties involved for the offenses and that his prison

term for aggravated drug possession would be mandatory, without opportunity for
Jackson App. No. 17CA10                                                              5


judicial release. The trial court further advised Mitchem, and he acknowledged, that he

would be waiving his constitutional rights to jury trial, to confront witnesses against him,

to have compulsory process for obtaining witnesses in his favor, and to require the state

to prove beyond a reasonable doubt at a trial at which he could not be compelled to

testify against himself. Mitchem then stated that he understood he had 30 days after he

was sentenced to file an appeal and that if he could not afford an attorney or the costs

of an appeal, the court could appoint one for him and assist in paying for the costs of his

appeal, including a preparation of the transcript.

       {¶12} Mitchem also signed a written “ENTRY OF GUILTY PLEA,” stating that he

desired to withdraw his prior not-guilty plea and plead guilty to the charges of

aggravated possession of drugs and operating a vehicle with a hidden compartment

used to transport a controlled substance and that he understood that his guilty plea to

the crimes constituted “both an admission of guilt and a waiver of any and all

constitutional, statutory, or factual defenses with respect to such crime(s) and this

case.” Mitchem further acknowledged in the form that he waived certain rights,

including the right “to appeal the verdict and rulings of the trial Court made before or

during trial, should those rulings or the verdict be against my interests.”

       {¶13} After Mitchem informed the court that he had no questions, did not need to

speak with his trial counsel, and was certain that he wanted to proceed with his guilty

plea, another exchange occurred. Mitchem expressed both an objection to the hidden-

compartment charge and his plan to appeal, but ultimately reiterated his decision to

plead guilty:

       Q. Okay. The Court finds that Mr. Mitchem has signed an Entry of Guilty
       Plea. Alright, Mr. Mitchem, how do you wish to plead to Count 1 of the
Jackson App. No. 17CA10                                                             6


      indictment, which is Operating a Vehicle with a Hidden Compartment
      Used to Transport a Controlled Substance, a violation of Revised Code
      Section 2923.241(C) of the Revised Code?

      A. Guilty, I guess.

      Q. Well it’s not a guess. It’s either you’re pleading guilty or you’re not.

      A. That’s not what it was for but I’ll plead guilty to it.

      Q. Um… I just want to make sure I’m… this is clear for the Court of
      Appeals. You understand what you are charged with in Count 1?

      A. Yeah, I’m going to appeal it. I’m… I’m…

      Q. Well, I… I… that’s fine but for, to make a clear appellate record I want
      to make sure we are being very clear here.

      ATTORNEY NASH: He cannot accept your plea if you are going to say
      “well, no not really” …

      A. …okay… okay… I’m guilty.

      Q. Okay, so you understand that… what Count 1 is?

      A. Yes sir.

      Q. And you are pleading guilty to that?

      A. Yes sir.

      Q. Okay. Then to Count 2, amended Count 2, which is aggravated
      possession of drugs, a violation of Revised Code 2925.11(A) of the
      Revised Code, a felony of the first degree, how are you pleading to that
      count?

      A. Guilty.

(Emphasis added.)

      {¶14} The trial court then accepted Mitchem’s guilty plea. At the sentencing

hearing the state recommended that the trial court impose an eight-year mandatory

sentence on Mitchem for his aggravated drug-possession conviction because of the
Jackson App. No. 17CA10                                                            7


seriousness of the offense. The state referred to the large amount of drugs confiscated

and Mitchem’s clear indication to conceal his drug activity based on the vehicle’s hidden

compartment. Mitchem’s trial counsel argued that the mandatory sentence should be

three or four years because Mitchem had taken responsibility for his actions by pleading

guilty and he had been a law-abiding citizen for most of his life. He also stated that the

hidden compartment was only big enough to put a wallet in it, and not large enough to

transport a large amount of drugs.

       {¶15} Mitchem stated that he did not use the hidden compartment in the car to

hide the drugs he was transporting. He claimed that he used it to hide money and credit

cards he carried with him when he stayed at hotels for his asbestos-removal job, to

prevent hotel “women” and “their boyfriends” from stealing from him if he placed his

money and credit cards in the hotel safe. He also claimed that he only had the drugs

with him because he had accepted them as payment for a debt owed him by a drug-

dealing friend. He said he was transporting the drugs to his mother-in-law’s house for

Easter to figure out what to do with them.

       {¶16} The trial court sentenced him to a mandatory prison term of eight years on

his aggravated drug possession conviction and a five-year term of community control

thereafter on his conviction for operating a vehicle with a hidden compartment used to

transport a controlled substance.

       {¶17} We granted Mitchem’s motion for leave to file a delayed appeal.

                             II. ASSIGNMENTS OF ERROR

       {¶18} Mitchem assigns the following errors for our review:

       1. MITCHEM’S PLEA WAS NOT A KNOWING, INTELLIGENT AND
          VOLUNTARY DECISION IN VIOLATION OF HIS RIGHT TO DUE
Jackson App. No. 17CA10                                                              8


          PROCESS UNDER THE FOURTEENTH AMENDMENT TO THE
          UNITED STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF
          THE OHIO CONSTITUTION.

       2. TRIAL COUNSEL RENDERED CONSTITUTIONALLY INEFFECTIVE
          ASSISTANCE IN VIOLATION OF MITCHEM’S RIGHTS UNDER THE
          FIFTH, SIXTH, AND FOURTEENTH AMENDMENTS TO THE UNITED
          STATES CONSTITUTION AND OHIO CONSTITUTION ARTICLE I,
          §§5, 10 AND 16.

                                 III. LAW AND ANALYSIS

                                   A. Validity of Guilty Plea

       {¶19} In his first assignment of error Mitchem asserts that his guilty plea was not

knowingly, intelligently, and voluntarily made due to the trial court’s failure to advise him

that the effect of his guilty plea would be to substantially reduce the scope of appealable

issues in contravention of his stated desire. “ ‘When a defendant enters a plea in a

criminal case, the plea must be made knowingly, intelligently, and voluntarily. Failure

on any of those points renders enforcement of the plea unconstitutional under both the

United States Constitution and the Ohio Constitution.’ ” State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 7, quoting State v. Engle, 74 Ohio St.3d 525,

527, 660 N.E.2d 450 (1996).

       {¶20} “Crim.R. 11(C) governs the process that a trial court must use before

accepting a felony plea of guilty or no contest.” Veney at ¶ 8. Before accepting a guilty

plea in a felony case, the trial court must address the defendant personally and

determine that “the defendant understands the effect of the plea of guilty * * *.” Crim.R.

11(C)(2)(b). The court must also inform the defendant of other matters under Crim.R.

11(C)(2)(a) and (c).
Jackson App. No. 17CA10                                                              9


        {¶21} Mitchem acknowledges that this case involves the trial court’s notification

of his nonconstitutional rights under Crim.R. 11(C)(2)(b), specifically the effect of his

guilty plea. Because this notification is not constitutionally based, substantial

compliance is sufficient; this means that under the totality of the circumstances the

defendant subjectively understands the implications of his plea and the rights he is

waiving. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, at ¶ 15, citing

State v. Nero, 56 Ohio St.3d 106, 564 N.E.2d 474 (1990).

        {¶22} The trial court fully complied with the Crim.R. 11(C)(2)(b) requirement that

it determine that Mitchem understand the effect of the guilty plea by informing him that a

guilty plea constituted a complete admission of his guilt of the crimes. See State v.

Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.3d 677, paragraph two of the

syllabus (“[t]o satisfy the requirement of informing a defendant of the effect of a plea, a

trial court must inform the defendant of the appropriate language under Crim.R. 11(B)”);

Crim.R. 11(B)(1) (“[t]he plea of guilty is a complete admission of the defendant’s guilt”).

The written guilty plea form that Mitchem signed also stated that he understood that his

guilty plea was an admission of his guilt of the crimes and a waiver of any defenses to

them.

        {¶23} Moreover, the trial court had no duty at the plea hearing to advise Mitchem

about his right to appeal. The trial court’s duty to advise a defendant of the right to

appeal does not arise until sentencing, and therefore, has no effect on whether the

defendant’s guilty plea was entered knowingly, voluntarily, and intelligently. See State

v. Allen, 9th Dist. Summit No. 28213, 2017-Ohio-2831, ¶ 15; see also State v. Berecz,

4th Dist. Washington No. 16CA15, 2017-Ohio-266, ¶ 23 (“Although R.C. 2953.08
Jackson App. No. 17CA10                                                              10


confers on a defendant the right to appeal from the sentence, it contains no requirement

that the court notify the defendant of that right”).

       {¶24} Furthermore, as Mitchem concedes, although a guilty plea waives most

issues for purposes of appeal, it does not waive all issues. See State v. Spangler, 4th

Dist. Lawrence No. 16CA1, 2016-Ohio-8583, ¶ 17, quoting State v. Grove, 8th Dist.

Cuyahoga No. 103042, 2016-Ohio-2721, ¶ 26 (“ ‘[g]enerally, a guilty plea waives all

appealable errors that may have occurred in the trial court, unless the errors precluded

the defendant from knowingly, intelligently, and voluntarily entering a guilty plea’ ”);

State v. Legg, 2016-Ohio-801, 63 N.E.3d 424, ¶ 12 (4th Dist.) (guilty plea does not

waive a claim that on its face the charge is one that the state cannot legally prosecute);

R.C. 2953.08(A) (permitting appeals by defendants pleading guilty to a felony to contest

their sentence under certain circumstances). So the trial court’s statement that he could

appeal within 30 days after being sentenced was not erroneous.

       {¶25} In fact at the final pretrial hearing a little more than a month earlier than

the plea hearing, the trial court correctly informed him that his right to appeal would be

limited by taking the plea; Mitchem then rejected the same plea agreement. And the

plea form he signed at the plea hearing expressly provided that he understood that his

plea waived “any and all constitutional, statutory, or factual defenses with respect to

such crime(s) and this case.” The record thus establishes that Mitchem was well aware

that his ability to appeal would be limited by his guilty plea.

       {¶26} Based on our de novo review, the trial court fully complied with Crim.R.

11(C)(2)(b) by informing Mitchem and determining that he understood the effect of his
Jackson App. No. 17CA10                                                                11


guilty plea. The trial court correctly determined that Mitchem knowingly, intelligently,

and voluntarily entered his guilty plea. We overrule his first assignment of error.

                             B. Ineffective Assistance of Counsel

       {¶27} In his second assignment of error Mitchem contends that he received

constitutionally ineffective assistance from his trial counsel. To prevail on a claim of

ineffective assistance of counsel, a criminal defendant must establish (1) deficient

performance by counsel, i.e., performance falling below an objective standard of

reasonable representation, and (2) prejudice, i.e., a reasonable probability that, but for

counsel's errors, the result of the proceeding would have been different. State v. Short,

129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113; Strickland v.

Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Failure to

establish either part of the test is fatal to an ineffective-assistance claim. Strickland at

697, 104 S.Ct. 2052; State v. Bradley, 42 Ohio St.3d 136, 143, 538 N.E.2d 373 (1989).

       {¶28} Mitchem claims that his trial counsel provided ineffective assistance to

him by forcing him to plead guilty. But the record proves otherwise. As discussed in

our disposition of his first assignment of error, Mitchem knowingly, intelligently, and

voluntarily entered his guilty plea. And Mitchem stated that he was satisfied with his

trial counsel’s services during the trial court’s colloquy with him at the plea hearing; he

also stated in his signed guilty-plea form that he was “completely satisfied with the legal

representation and advice” he received from his trial counsel and that no one had

“coerced or induced” him to plead guilty.

       {¶29} Insofar as Mitchem relies on his post-sentence filings, his self-serving

affidavit and his unverified statements were insufficient to establish his claim of
Jackson App. No. 17CA10                                                           12

ineffective assistance of counsel. See State v. Black, 4th Dist. Ross No. 15CA3509,

2016-Ohio-3104, ¶14.

      {¶30} Therefore, Mitchem cannot establish either deficient performance by his

trial counsel or prejudice. We overrule his second assignment of error.

                                   IV. CONCLUSION

      {¶31} The trial court did not err in convicting Mitchem upon his guilty plea.

Having overruled his assignments of error, we affirm his convictions.


                                                                JUDGMENT AFFIRMED.
Jackson App. No. 17CA10                                                                13



                                    JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Jackson
County Court of Common Pleas to carry this judgment into execution.

        IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed sixty days upon the bail previously
posted. The purpose of a continued stay is to allow Appellant to file with the Supreme
Court of Ohio an application for a stay during the pendency of proceedings in that court.
If a stay is continued by this entry, it will terminate at the earlier of the expiration of the
sixty day period, or the failure of the Appellant to file a notice of appeal with the
Supreme Court of Ohio in the forty-five day appeal period pursuant to Rule II, Sec. 2 of
the Rules of Practice of the Supreme Court of Ohio. Additionally, if the Supreme Court
of Ohio dismisses the appeal prior to expiration of sixty days, the stay will terminate as
of the date of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Hoover, P.J. & Abele, J.: Concur in Judgment and Opinion.

                                            For the Court


                                            BY: ________________________
                                                William H. Harsha, Judge




                                  NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.